               IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


MIGUEL ANGEL GARCIA,                            )
                                                )
                           Plaintiff,           )
                                                )
vs.                                             )      CIV-19-448-F
                                                )
CORRECTIONS CORPORATION                         )
OF AMERICA,                                     )
                                                )
                           Defendant.           )



                                        ORDER

      The following deadline is established in this matter:

             June 21, 2019                      -             Dispositive Motion(s).

      IT IS SO ORDERED this 21st          day of      May, 2019.
